1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   JILL S. ROBERTS WILSON,                No. 2:19-cv-01197 WBS KJN
13                Plaintiff,

14       v.                                 ORDER
15   CENLAR CAPITAL CORPORATION
     d.b.a. CENLAR FSB; CITIMORTGAGE,
16   INC.; and DOES 1-10,

17                Defendants.

18

19                              ----oo0oo----

20            The court set the hearing on defendants’ motion to
21   dismiss (Docket No. 17) for December 16, 2019.     After plaintiff’s
22   counsel failed to appear at the hearing, the court ordered
23   counsel to show good cause why the court should not compel
24   plaintiff’s counsel to indemnify defendants’ counsel for his cost
25   of travel.   (Docket No. 22.)   The court also requested
26   supplemental briefing on whether the court has diversity
27   jurisdiction under 28 U.S.C. § 1332.     (Id.)   The hearing on
28
                                        1
1    defendant’s motion to dismiss, plaintiff’s showing of good cause,

2    and the court’s jurisdiction was set for January 21, 2020.

3                After considering the documents submitted and hearing

4    from counsel, the court concludes that counsel has failed to show

5    good cause for his nonappearance.      However, the parties

6    represented that a settlement of this is likely, and therefore

7    requested that the court hold in abeyance any sanctions against

8    plaintiff’s counsel.    The court will grant the parties’ request.

9    This matter will therefore proceed as follows.      Defense counsel

10   shall file his bill for the expenses related to his appearance at

11   the December 16, 2019 hearing within three days of the filing of

12   this order.    The hearing on defendant’s motion to dismiss and the

13   court’s jurisdiction is hereby CONTINUED to February 10, 2020 at

14   1:30 p.m.     If the parties do not reach a settlement and instead

15   opt to argue the motion to dismiss and this court’s jurisdiction

16   at the February 10 hearing, plaintiff’s counsel shall pay defense

17   counsel’s expenses prior to the February 10 hearing.

18               IT IS SO ORDERED.

19   Dated:   January 22, 2020

20
21

22

23

24

25

26
27

28
                                        2
